Citation Nr: 0811587	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-13 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for entitlement to service connection for a 
low back injury with thoracic scoliosis.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to March 
1979.  He also served for many years with the Naval Reserve.

The issue of whether new and material evidence to reopen his 
claim for service connection for a low back injury was last 
before the above Department of Veterans Affairs (VA) Regional 
Office (RO) in August 1999.  The veteran was notified of the 
denial of his request to reopen on August 20, 1999, and he 
did not file a timely notice of disagreement with that 
decision.

The present appeal came before the Board of Veterans' Appeals 
(Board) from a January 2003 RO rating action denying 
entitlement to service connection for a low back disorder.  
The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing at the RO in January 2006.

The Board in March 2006 denied the claim based on a failure 
to submit new and material evidence to reopen, under 
38 C.F.R. § 3.156(a).  The veteran then appealed the case to 
the United States Court of Appeals for Veterans Claims 
(Court), and the Court issued an Order in November 2007 
approving a Joint Motion for Remand vacating the Board 
decision, and remanding for Board action consistent with that 
Joint Motion.  

The underlying claim on the merits for service connection for 
a low back disorder with thoracic scoliosis, being reopened 
by the decision herein, is herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required by the 
appellant.

FINDINGS OF FACT

1.  By an August 1999 decision, the RO denied entitlement to 
service connection for a low back disorder, essentially based 
upon a finding that the preponderance of the evidence was 
against finding that a low back disorder developed in service 
or was otherwise related to service.  The appellant did not 
appeal that determination within the allowable time limit for 
doing so.

2.  Evidence has been received subsequent to the August 1999 
RO decision which was not previously submitted, which bears 
directly and substantially upon the claim for service 
connection for a low back disorder, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with the previous evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The August 1999 RO decision, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. § 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 
3.160(d) (2007).

2.  Evidence received since the August 1999 RO decision is 
new and material as it pertains to the veteran's claim for 
service connection for a low back disorder, and the claim may 
be reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Regarding the request to reopen the claim for service 
connection for a low back disorder, the Board herein reopens 
and remands this claim, and hence no further discussion of 
VCAA development as to that this claim is necessary.  


II.  New and Material Evidence to Reopen Claim
for Low Back Disorder

The RO in August 1999 issued a decision denying the claim for 
service connection for a low back disorder.  That decision 
became final for lack of timely appeal. 38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a).  The evidence that 
was of record at the time of that denial included the medical 
records from the veteran's period of active service, as well 
as post-service records including the report of a VA 
examination conducted in April 1980.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective from August 
29, 2001).

The Board will not here engage in a thorough analysis of all 
evidence of record in August 1999, or of all evidence 
received since that time.  All that is ultimately relevant 
here is whether the veteran has overcome the low threshold 
under current law required to reopen a previously denied 
claim.  Following the remand from the Court, the veteran in 
February 2008 submitted two letters to the Board - one, by 
his mother, dated in December 2007, and one by a brother, 
dated in January 2008.  Both, in pertinent part, are to the 
effect that they have no knowledge of any injury to the 
veteran's back prior to his entry into active service.  His 
mother's letter declares that she is aware that he sustained 
injury to his back in service, although she does not identify 
the source of that knowledge.  These letters are new and 
present a reasonable possibility, when taken together with 
all the evidence of record, of substantiating the claim.  
Ultimately, that is all that is required to reopen the 
veteran's claim, and accordingly the claim is reopened.  
38 C.F.R. §  3.156(a).  


ORDER

New and material evidence has been submitted, and the claim 
for entitlement to service connection for a low back disorder 
is reopened; to this extent only, the appeal is granted.

REMAND

As noted in the Introduction, above, the case now comes to 
the Board from a Joint Motion for Remand (Joint Motion) 
approved by a November 2007 Order of the Court.  The stated 
basis for the Joint Motion is the failure of the Board to 
ascertain whether the veteran still desired a Decision Review 
Officer (DRO) hearing, as requested by an April 2004 VA Form 
9, prior to the Board's March 2006 decision denying reopening 
of the claim.  The veteran on that Form 9 requested a Board 
hearing, and he was afforded a Board hearing via 
videoconference in January 2006.  However, on that Form 9 he 
also indicated that he desired a DRO hearing.  The RO and the 
Board never clarified whether the veteran still desired a DRO 
hearing after being afforded a Board hearing in support of 
his claim on appeal.  

In the Joint Motion,  the parties stipulated to due process 
considerations which include affording the veteran the 
opportunity of his requested DRO hearing, citing 38 C.F.R. 
§ 3.103.  While not citing to any statutory or regulatory 
authority or case law expressly requiring such clarification 
in the face of a Board hearing already conducted in the 
course of appeal, it was sufficient that the parties were 
satisfied that other procedural rights - including an 
opportunity to address the claim at a hearing or to be 
availed fully of procedural rights, and RO review of new 
evidence prior to Board adjudication - need be satisfied 
prior to Board adjudication.  Thus, pursuant to the Joint 
Motion, remand is required.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should appropriately contact 
the veteran and offer the opportunity of a 
DRO hearing.  The request and any 
responses must be documented in the claims 
folder.  The veteran should be afforded a 
DRO hearing, if he affirms that desire.

2.  Thereafter, the RO should undertake 
any indicated development.  

3.  If any development, to include a DRO 
hearing, is undertaken, the RO should then 
readjudicate the remanded claim de novo.  
If the RO readjudicates the claim, and if 
any benefit sought is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


